IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 DEMETRIUS BAILEY,                            : No. 20 WM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 JEFFREY MANNING, COMMON PLEAS                :
 COURT ALLEGHENY COUNTY,                      :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of May, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the

caption.